UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of June 30, 2010 Commission File Number 333-98397 Lingo Media Corporation (Translation of registrant's name into English) 151 Bloor Street West, Suite 703, Toronto, Ontario Canada M5S 1S4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Interim Consolidated Financial Statements (Expressed in Canadian dollars) LINGO MEDIA CORPORATION June 30, 2010 and 2009 (Unaudited – See Notice to Reader) The Interim ConsolidatedBalance Sheet of Lingo Media Corporation as at June 30, 2010 and the InterimConsolidated Statements of Operations, Deficit and Cash Flows for the six months then ended have not been reviewed by the Company’s auditors. These financial statements are the responsibility of the management and have been reviewed and approved by the Company’s Audit Committee. LINGO MEDIA CORPORATION Interim Consolidated Financial Statements (Expressed in Canadian dollars) June 30, 2010 and 2009 (Unaudited – See Notice to Reader) Notice to Reader Management has compiled the Interim Consolidated Financial Statements of Lingo Media Corporation (“Lingo Media” or the “Company”) consisting of the Interim Consolidated Balance Sheet as at June 30, 2010 and the Interim Consolidated Statements of Deficit, Operations, and Cash Flows for the six months then ended.All amounts are stated in Canadian dollars. An accounting firm has not reviewed or audited these interim financial statements and management discussion and analysis thereon. LINGO MEDIA CORPORATION Interim Consolidated Financial Statements (Expressed in Canadian dollars) June 30, 2010 and 2009 (Unaudited – See Notice to Reader) CONTENTS Page Interim Consolidated Financial Statements: Balance Sheets 4 Statement of Deficit 5 Statement of Operations 6 Statement of Cash Flows 7 Notes to Financial Statements 8 LINGO MEDIA CORPORATION Interim Consolidated Balance Sheets (Expressed in Canadian dollars) June 30, 2010 and 2009 (Unaudited – See Notice to Reader) June 30, 2010 December 31, 2009 Assets Current assets: Cash $ $ Accounts and grants receivable (note 3) Prepaid and sundry assets Property and equipment, net Publishing development costs, net Software & web development costs, net (note 4) $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Loan payable (note 5) Future income taxes 675,000 - Convertible Debt - Shareholders' equity: Capital stock (note 7) Warrants (note 7) Contributed surplus (note 7) Deficit ) ) $ $ Basis of Presentation (note 2) See accompanying Notes to Interim Consolidated Financial Statements. Approved on behalf of the Board: “signed” Michael Kraft Director “signed” Sanjay Joshi
